Title: To George Washington from Major General William Heath, 20 February 1778
From: Heath, William
To: Washington, George

 

Dear General
Head Quarters Boston Feby 20. 1778

I have been honored by the receipt of yours of the 22d Ulto. Having received the Resolve of Congress for delaying the embarkation of General Burgoyne & his Army ’till the Convention is ratified by the Court of Great Britain. I am carefully observing the conduct of these Troops; have inculcated vigilence & alertness on the Guards & Sentinels, and have augmented their numbers; have been removeing the Arms &c. from this Town, and am happy to find that the measures which I have been pursuing are such as your Excellency is pleased to direct.
Yesterday we had information from Governor Cooke that on Sunday last, the 15th Instant, Three Frigates, and upwards of Twenty Sail of Transports, sailed from New port, and were last seen standing to the North East, but whether bound here, to the West Indias, or to Europe, time must discover.
I do myself the honor to send your Excellency a small matter of Sealing wax, all I could obtain this morning, as it is not to be procured in this Town; but being informed that it may possibly be obtained in Salem, I have desired Colo. Chase to send there.
Inclosed is an application from an Ensign Winship who desires to resign his Commission in the Army if agreeable to your Excellency.
Your Excellency will undoubtedly observe in our public papers & perhaps with surprise, a publication of the Resolutions of Congress of the 8th of January, which, Congress I apprehend meant not to publish here until they are certified that I had delivered it to General Burgoyne. I had refused him the liberty of sending a Copy to Lord Howe at Rhode Island untill I had taken that step. But Congress having sent one of the Resolves to the Council here, a Printer, some how, availed himself of it & very imprudently published it in his paper from which the others have taken it.
I have taken the liberty to enclose a letter directed to General Howe, which, if your Excellency will please when an opportunity offers, to permit it to be sent in, will oblige the officer who sent it—I have the honor to be With great respect Your Excellencys Obedient Hble Servt

W. Heath

